DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson, US Patent No. 2,153,246 in view of Linde et al., hereafter Linde, US Patent No. 4,058,925.
Regarding claim 1, Gibson discloses a muzzle system for a shotgun muzzle (title and figure 1), the system comprising: a converter (3) that threadedly attaches (via threads 2) to the shotgun muzzle (figure 2), the converter having: a body (shown best in figure 2) that extends from a first end (at threaded junction between 1 and 2) to a second end (opposite end configured to be engaged by 15 for example); an opening that extends inwardly from the or the inner surface of the barrel.
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify Gibson to be threaded externally such that it would be useable on an internally threaded barrel similar to that as taught by Linde since Linde clearly teaches internally threaded and externally threaded muzzles are known in the art and muzzle attachments configured to thread to either configuration are known structures in the art. Therefore, because these two muzzle attachment configurations were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute an internally threaded muzzle attachment for an externally threaded muzzle attachment as shown by Linde in order to fit a desired firearm.
Regarding claim 4, Gibson as modified by Linde further discloses the adaptor is a choke (Gibson, title and column 1 lines 1-10 for example).

Response to Arguments
Applicant's arguments filed 6 January 2020 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1 and 4 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is provided on form PTO-892.
While the Examiner is available via telephone to resolve administrative issues regarding a patent application, issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. The Examiner may be reached by telephone at 571-272-6352.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DERRICK R MORGAN/             Primary Examiner, Art Unit 3641